Case: 19-2450    Document: 28     Page: 1   Filed: 04/07/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                DAWN MARIE MOORE,
                  Claimant-Appellant

                             v.

  ROBERT L. WILKIE, SECRETARY OF VETERANS
                    AFFAIRS,
               Respondent-Appellee
              ______________________

                        2019-2450
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-1005, Judge Michael P. Allen.
                 ______________________

                   Decided: April 7, 2020
                  ______________________

    DAWN MARIE MOORE, New Boston, TX, pro se.

      DAVID MICHAEL KERR, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 JOSEPH H. HUNT, ROBERT EDWARD KIRSCHMAN, JR., LOREN
 MISHA PREHEIM; BRIAN D. GRIFFIN, EVAN SCOTT GRANT, Of-
 fice of General Counsel, United States Department of Vet-
 erans Affairs, Washington, DC.
                   ______________________
Case: 19-2450     Document: 28      Page: 2    Filed: 04/07/2020




 2                                             MOORE   v. WILKIE




     Before MOORE, CLEVENGER, and CHEN, Circuit Judges.
 PER CURIAM.
     Dawn M. Moore appeals a United States Court of Ap-
 peals for Veterans Claims (Veterans Court) decision af-
 firming the Board of Veterans Appeals’ denial of
 entitlement to an effective date before November 12, 2013
 for the award of service-connected disability benefits for
 Ms. Moore’s post-traumatic stress disorder (PTSD). Moore
 v. Wilkie, No. 18-1005, 2019 WL 1511214 (Vet. App. April
 8, 2019). Because we lack jurisdiction, we dismiss.
                         BACKGROUND
      Ms. Moore served on active duty from March 1996 to
 July 2007. In August 2007, Ms. Moore submitted a claim
 for benefits for several disabilities. She was granted bene-
 fits for those claims from July 28, 2007, the day after her
 discharge from service. One such claim was for migraine
 headaches for which she was granted a 30 percent disabil-
 ity rating. S.A. 10–11. 1
     On November 12, 2013, the regional office received Ms.
 Moore’s benefit claim for service connection for PTSD. S.A.
 18. The regional office granted service connection for
 PTSD with an effective date of November 12, 2013, the date
 of receipt of Ms. Moore’s claim. S.A. 17–18.
     Ms. Moore appealed to the Board of Veterans Appeals,
 arguing that she was entitled to an earlier effective date of
 July 28, 2007 due to her in-service diagnosis of anxiety and
 depression and treatment for psychiatric symptoms prior
 to her discharge. S.A. 17. The Board denied Ms. Moore’s
 request for an earlier effective date, reasoning that the first
 claim for service connection for PTSD was received on


      1  Citations to “S.A.” refer to the Supplemental Ap-
 pendix included with the government’s brief.
Case: 19-2450        Document: 28   Page: 3   Filed: 04/07/2020




 MOORE   v. WILKIE                                           3



 November 12, 2013 and that Ms. Moore had not demon-
 strated an intent to file a claim for service connection for
 PTSD prior to that date. S.A. 18–19. The Board found that
 the mere presence of a diagnosis and treatment for a psy-
 chiatric disorder prior to November 12, 2013 in Ms. Moore’s
 medical records did not establish entitlement to an earlier
 effective date. S.A. 19.
      Ms. Moore appealed the Board’s decision to the Veter-
 ans Court, arguing that the Board failed to recognize her
 2007 benefit claim as an informal claim for service connec-
 tion for PTSD. Specifically, Ms. Moore argued that her
 medical records, containing references to treatment for
 psychiatric symptoms in combination with her 2007 claim
 for service connection for migraine headaches, constituted
 a claim for service connection for PTSD. S.A. 2. In a single-
 judge decision, the Veterans Court affirmed the Board’s de-
 cision, holding that the Board did not clearly err in conclud-
 ing that Ms. Moore did not intend to seek disability
 compensation for PTSD prior to November 12, 2013. S.A.
 2. Ms. Moore moved for reconsideration or for a panel de-
 cision, arguing that “the Memorandum decision overlooked
 the fact that an informal communication was the main
 bas[i]s of [her] complaint.” J.A. 4. 2 The motion for recon-
 sideration was denied, and a panel of the Veterans Court
 issued a decision adopting the single-judge decision. S.A.
 8. The Veterans Court entered judgment on September 17,
 2019. Ms. Moore appeals.
                           DISCUSSION
     We have limited jurisdiction in reviewing decisions of
 the Veterans Court. We have jurisdiction “to review and
 decide any challenge to the validity of any statute or regu-
 lation or any interpretation thereof . . . and to interpret



     2    Citations to “J.A.” refer to the Corrected Appendix
 filed by Ms. Moore (Dkt. 21).
Case: 19-2450    Document: 28       Page: 4   Filed: 04/07/2020




 4                                            MOORE   v. WILKIE



 constitutional and statutory provisions, to the extent pre-
 sented and necessary to a decision.” 38 U.S.C. § 7292(c).
 Except to the extent an appeal raises a constitutional issue,
 we may not review “a challenge to a factual determination,
 or [] a challenge to a law or regulation as applied to the
 facts of a particular case.” 38 U.S.C. § 7292(d)(2).
     Here, Ms. Moore contests the Board’s assignment of
 November 12, 2013 as the earliest effective date for her
 PTSD claim. Specifically, Ms. Moore argues that the effec-
 tive date should be July 28, 2007 because she allegedly
 made an informal claim for benefits in 2007 through infor-
 mal communication. The government responds that Ms.
 Moore seeks review of the application of law to facts, and
 that such review is beyond our jurisdiction. We agree. The
 Board considered Ms. Moore’s alleged informal claim, but
 nonetheless found that Ms. Moore’s 2007 claims did not ev-
 idence her intent to seek benefits for PTSD at that time.
 The Veterans Court affirmed the Board’s decision finding
 that Ms. Moore did not intend to claim benefits for PTSD
 when she filed her claims in 2007 for other disabilities.
 “[F]actual findings of when a disability was claimed or ser-
 vice connection established are not subject to our review.”
 Butler v. Shinseki, 603 F.3d 922, 926 (Fed. Cir. 2010); see
 also 38 U.S.C. § 7292(c), (d)(2). Because we do not have
 jurisdiction to review the factual determinations underly-
 ing the Veterans Court’s decision, we must dismiss Ms.
 Moore’s appeal.
                        CONCLUSION
     We lack jurisdiction over the Veterans Court’s factual
 findings that Ms. Moore challenges in her appeal. Accord-
 ingly, we dismiss.
                        DISMISSED
                            COSTS
     No costs.